IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Anwar Singleton,                                :
                               Petitioner       :
                                                :
                 v.                             :    No. 1095 C.D. 2021
                                                :    Submitted: April 22, 2022
Dom Leasing, Inc. (Workers’                     :
Compensation Appeal Board),                     :
                       Respondent               :

BEFORE:          HONORABLE PATRICIA A. McCULLOUGH, Judge
                 HONORABLE MICHAEL H. WOJCIK, Judge
                 HONORABLE STACY WALLACE, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WALLACE                                             FILED: July 5, 2022


         Anwar Singleton (Claimant) petitions for review of an order of the Workers’
Compensation Appeal Board (Board) affirming a Workers’ Compensation Judge’s
(WCJ) decision to grant in part and deny in part his petition for benefits (Claim
Petition) under the Workers’ Compensation Act (Act).1 Claimant argues the Board
erred in holding that the WCJ had sufficient record evidence to conclude that his
work injury was limited to a soft tissue injury to his neck and that he fully recovered
from that injury in approximately seven months. After review, we affirm the Board.




1
    Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§1-1041.4; 2501-2710.
          Claimant worked for three weeks as a long-haul truck driver for Dom Leasing,
Inc. (Employer). On August 5, 2017, while delivering goods to a Dollar Tree
warehouse, he flipped his tractor-trailer on its side while negotiating a left turn.
Following the accident, the Pennsylvania State Police cited Claimant for speeding
and careless driving and imposed a $2,000 fine. Employer terminated Claimant’s
employment on August 10, 2017.
          In September of 2017, Claimant filed his Claim Petition, alleging he suffered
a nonspecific “injury” to his “left ankle, head, [and] neck” as a result of the accident.
Reproduced Record (R.R.) at 2a.2 Employer filed an answer denying any work
injury asserted by Claimant. At a hearing held on December 14, 2017, Claimant’s
counsel orally amended the Petition to allege injury to Claimant’s lower back. At
the same hearing, Claimant testified his symptoms consisted of pain in his back and
neck that sometimes interfered with his sleep. Claimant said his back pain arose
approximately three weeks after the accident. Claimant also said he could not return
to work as a truck driver because he would not be able to comfortably turn his neck
while driving.
          Employer and Claimant presented competing medical testimony to the WCJ.3
Claimant relied on the testimony of Harris Bram, M.D. (Bram), a board-certified
anesthesiologist with a subspecialty in pain management. Bram diagnosed Claimant
with “a neck injury that resulted in cervical radicular symptoms going to the left arm,
a left shoulder injury, left lumbar radiculopathy with back pain radiating into the left
leg, headaches that are post-traumatic from the accident, and an ankle injury that has


2
 Leading zeros have been removed from all references to the Reproduced Record (R.R.) in this
opinion.

3
    Both parties submitted deposition transcripts in lieu of live testimony.


                                                   2
resolved.”4 R.R. at 20a, Finding of Fact (FOF) 4; see also R.R. at 235a (Deposition
of Harris Bram, M.D.). Bram arrived at these diagnoses after physically examining
Claimant on multiple occasions, ordering MRI studies5 of his neck and back, and
observing Claimant’s progress as he underwent a series of epidural injections in his
neck.6 According to Bram, the MRI studies of Claimant’s neck showed some
arthritic “disc narrowing” that, while asymptomatic before the accident, had been
“trigger[ed]” by the accident and were now causing Claimant pain. R.R. at 235a.
Similarly, the MRI studies of Claimant’s back showed some disc narrowing. On
cross-examination, Bram admitted his diagnoses of Claimant did not include a work-
related injury to Claimant’s shoulder or head. Ultimately, Bram approved Claimant
for light-duty work despite his ongoing pain.
       Employer relied on the testimony of William Spellman, M.D. (Spellman), a
board-certified orthopedic surgeon. Spellman examined Claimant on February 8,
2018, and arrived at findings that were “completely inconsistent” with Claimant’s
complaints of pain. R.R. at 21a, FOF 5. In particular, Spellman noted that while




4
  “Cervical” means “pertaining to the neck.” Cervical, DORLAND’S ILLUSTRATED MEDICAL
DICTIONARY 328 (33d ed. 2020). “Radiculopathy” refers to a “disease of the nerve roots, such as
from inflammation or impingement by a tumor or a bony spur.” Id. at 1547. Similarly, “radicular”
simply means “of or pertaining to a root[.]” Id.

5
 “MRI” stands for “magnetic resonance imaging,” which is “a method of visualizing soft tissues
of the body by applying an external magnetic field that makes it possible to distinguish between
hydrogen atoms in different environments.” Magnetic resonance imaging, DORLAND’S, note 4,
above, at 904.

6
  “Epidural” means “situated upon or outside the dura mater.” Epidural, DORLAND’S, note 4,
above, at 625. The “dura mater” is “the outermost, toughest, and most fibrous of the three
membranes . . . covering the brain and spinal cord.” Id. at 567.


                                               3
Claimant complained of extreme, debilitating back pain7 ranging from 8 to 10 on a
10-point scale, his physical examination was “unremarkable” and revealed no
objective signs of such a severe problem. Id. Spellman also opined that the issues
identified by the MRIs of Claimant’s back could not have been caused by the alleged
work-related injury. While he acknowledged that the back MRI showed a herniated
disc,8 he explained that disc herniation brought about by trauma produces
instantaneous pain. Thus, because Claimant did not complain of back pain until
three weeks after the motor vehicle accident, the herniated disc shown on the MRI
had to be “genitive and longstanding . . . in nature.” Id. Regarding the MRI of
Claimant’s neck, Spellman noted that the herniation visible in that study was on the
right side of the neck, while Claimant complained of symptoms on his left side. This,
again, led to the conclusion that this defect was not caused by any work-related
injury. Spellman ultimately diagnosed Claimant with a soft tissue injury to his neck
from which he had fully recovered by February 8, 2018, the date of Spellman’s
examination.
       On March 18, 2019, the WCJ issued a decision granting the Claim Petition in
part and denying it in part (Initial Decision). Therein, the WCJ concluded Claimant
“sustained sprain and strain injuries to his left ankle, neck, left shoulder, and low
back, and also had headaches . . . as a result of the work-related motor vehicle

7
 By the time of Spellman’s examination of Claimant, Claimant said he no longer experienced any
neck pain. R.R. at 21a, FOF 5. This is consistent with Claimant’s later testimony at a hearing
before the WCJ on October 23, 2018, where he indicated he “is not currently having any neck or
shoulder pain.” R.R. at 24a, FOF 9.

8
  A “herniated intervertebral disk” is a “protrusion of the nucleus pulposus or anulus fibrosus of
an intervertebral disk, which may impinge on nerve roots.” Herniation of intervertebral disk,
DORLAND’S, note 4, above, at 841. The “nucleus pulposus” is “a semifluid mass of fine white and
elastic fibers that forms the central portion of an intervertebral disk[,]” id. at 1283, and the “anulus
fibrosus” is the outer ring of fibrous material that “surrounds the nucleus pulposus.” Id. at 109.


                                                   4
accident on August 5, 2017.” R.R. at 25a, FOF 14. However, in an apparent
contradiction, the WCJ also fully credited the testimony of Spellman, who opined
that Claimant’s injuries were limited to a soft tissue neck injury.9 Consistent with
this latter finding, the WCJ held Claimant had recovered from his “work-related
injuries” by February 8, 2018, and awarded wage loss benefits through that date.
R.R. at 25a, FOF 15.10
       Employer and Claimant cross-appealed to the Board. The Board vacated and
remanded on the ground that the WCJ failed to issue a “reasoned decision” as
required by Section 422(a) of the Act, 77 P.S. § 834.11 The Board explained it was
“unable to determine how” the WCJ found that Claimant sustained injuries to his
“left ankle, neck, left shoulder, and low back,” while simultaneously crediting
Spellman’s testimony. R.R. at 53a. Accordingly, the Board remanded to the WCJ
with instructions to “clarify Claimant’s description of injury relative to his August
5, 2017, work incident” and “reconsider whether Claimant fully recovered from that
injury as of February 8, 2018.” R.R. at 53a-54a.
       On remand, the WCJ issued a new decision (Revised Decision) with detailed
findings regarding witness credibility and the scope of Claimant’s injuries. In the
Revised Decision, the WCJ credited Claimant’s testimony that his left ankle,

9
  The WCJ “accepted [Spellman’s testimony] over that of Dr. Bram . . . based on [Spellman’s]
status as a Board-certified orthopedic surgeon.” R.R. at 24a, FOF 12.

10
  The WCJ also ordered Employer to pay for Claimant’s reasonably necessary medical treatment
and certain litigation costs incurred by Claimant’s counsel.

11
   Among other things, this section of the Act requires WCJs to issue “a reasoned decision
containing findings of fact and conclusions of law based upon the evidence as a whole which
clearly and concisely states and explains the rationale for the decision[.]” 77 P.S. § 834. The
Pennsylvania Supreme Court has held a WCJ’s decision is “reasoned for purposes of Section
422(a) if it allows for adequate review by the [Board] without further elucidation.” Daniels v.
Workers’ Comp. Appeal Bd. (Tristate Transp.), 828 A.2d 1043, 1052 (Pa. 2003).


                                              5
shoulder, head, and neck were “sore immediately following the accident.” R.R. at
62a, FOF 10. However, the WCJ rejected the remainder of Claimant’s testimony,
finding he did not suffer a back injury on August 5, 2017 and did not suffer from
any ongoing disability.      The WCJ rejected Bram’s testimony to the extent it
conflicted with Spellman’s based on Spellman’s “status as a board-certified
orthopedic surgeon” and the thoroughness he displayed by issuing an addendum
report after reviewing additional MRI studies ordered by Bram. R.R. at 62a-63a,
FOF 12. Ultimately, the WCJ found Claimant suffered a “soft tissue injury to his
neck” that rendered him totally disabled until February 8, 2018. R.R. at 63a, FOF
14, Conclusion of Law (COL) 2. The WCJ terminated Claimant’s benefits as of that
date and awarded reasonable medical costs, as well as reasonable litigation expenses
incurred by Claimant’s counsel.
       Claimant filed a second appeal to the Board, without success. In affirming
the WCJ’s Revised Decision, the Board held the WCJ’s findings regarding the extent
of Claimant’s injury were supported by substantial evidence, namely, the expert
testimony of Spellman. The Board also held that the WCJ was free to reject
Claimant’s testimony regarding the extent of his injuries based on the WCJ’s
observation of Claimant’s demeanor while testifying live.12
       Claimant now appeals to this Court.
       We review the Board’s order for violations of constitutional rights, violations
of agency practice and procedure, and other legal errors. 2 Pa.C.S. § 704. Further,
we review whether substantial evidence supports the findings of fact necessary to
sustain the Board’s decision. Id.


12
  The Revised Decision also rejected Claimant’s testimony because it was “not corroborated by
the competent, credible medical evidence of record.” R.R. at 62a, FOF 10.


                                             6
      On appeal, Claimant contends the Board erred in concluding that two findings
in the Revised Decision were supported by substantial evidence. Specifically,
Claimant challenges the findings that his work-related injuries were limited to a soft
tissue neck injury, and that he fully recovered from that injury by February 8, 2018.
Because they involve the same legal principles, we address these issues together.
      In the Pennsylvania workers’ compensation system, the WCJ “is the ultimate
finder of fact and the exclusive arbiter of credibility and evidentiary weight.”
Thompson v. Workers’ Comp. Appeal Bd. (USF&G Co.), 781 A.2d 1146, 1150 (Pa.
2001) (citation omitted); see also PEC Contracting Eng’rs v. Workers’ Comp.
Appeal Bd. (Hutchison), 717 A.2d 1086, 1089 (Pa. Cmwlth. 1998) (recognizing that
WCJ possesses the “prerogative to determine the credibility of witnesses and the
weight to be accorded evidence”). This Court’s review is limited to determining
whether the WCJ’s findings are “supported by substantial evidence.” 2 Pa.C.S. §
704. “Substantial evidence” means “such relevant evidence as a reasonable mind
might accept to support a conclusion.” Republic Steel Corp. v. Workmen’s Comp.
Appeal Bd. (Shinsky), 421 A.2d 1060, 1062 (Pa. 1980) (citation omitted). Our focus,
then, is limited to finding some reasonable support in the record for the WCJ’s
findings—we do not survey the record and weigh the evidence anew. Casne v.
Workers’ Comp. Appeal Bd. (STAT Couriers, Inc.), 962 A.2d 14, 17 (Pa. Cmwlth.
2008); see also Republic Steel, 421 A.2d at 1063 (“[A]ppellate review must focus
on whether there is rational support in the record . . . for the agency action.”).
Accordingly, “it does not matter that there is evidence in the record which supports
a factual finding contrary to that made by the WCJ . . . .” Hoffmaster v. Workers’
Comp. Appeal Bd. (Senco Products, Inc.), 721 A.2d 1152, 1155 (Pa. Cmwlth. 1998)
(citation omitted). Furthermore, we must construe the evidentiary record in the light



                                          7
most favorable to the prevailing party below, drawing all reasonable inferences in
that party’s favor. Lehigh Cnty. Vo-Tech Sch. v. Workmen’s Comp. Appeal Bd.
(Wolfe), 652 A.2d 797, 800 (Pa. 1995).
       First, Claimant contends the WCJ lacked substantial evidence to conclude his
work-related injury was limited to a soft tissue neck injury. The WCJ’s finding in
this regard was clearly supported by the testimony of Spellman, whose expert
diagnosis was that Claimant suffered a minor neck injury that had fully healed within
seven months. It is well settled that a physician’s opinion constitutes substantial
evidence to support a particular finding of fact. See, e.g., Minicozzi v. Workers’
Comp. Appeal Bd. (Indus. Metal Plating, Inc.), 873 A.2d 25, 29 (Pa. Cmwlth. 2005)
(“Because the WCJ’s determination that [the claimant] could perform the modified
duty position is supported by [the employer’s] Physician’s testimony . . . we cannot
disturb it.”); Laird v. Workmen’s Comp. Appeal Bd. (Michael Curren & Assocs.),
585 A.2d 602, 604 (Pa. Cmwlth. 1991) (“[The physician] consistently testified that
Claimant recovered from his injury. This testimony constitutes substantial evidence
to support the disputed finding.”). Claimant advances numerous reasons why the
WCJ should have accepted Bram’s testimony as more persuasive, but none are
availing in light of our limited standard of review.13


13
   Claimant argues Bram’s testimony is more consistent with the negative findings contained in
MRI studies of Claimant’s back because Claimant never experienced back pain before the
accident. Thus, Claimant argues, “any reasonable mind would have found that . . . [the] findings
on the lumbar MRI were caused by [the] August 5, 2017 work accident.” Claimant’s Br. at 15.
Spellman, however, explicitly addressed the MRI studies and testified that the negative findings
therein could not have resulted from the motor vehicle accident because Claimant did not
experience back pain until three weeks after the accident. See R.R. at 21a, FOF 5. The WCJ was
within his authority to accept this explanation of Claimant’s back pain over that provided by Bram.
Minicozzi, 873 A.2d at 28 (“The WCJ, as fact-finder, may accept or reject the testimony of any
witness, including a medical witness, in whole or in part.”) (citation omitted).



                                                8
       Similarly, Claimant attempts to overturn the WCJ’s finding that he fully
recovered from his injury by February 8, 2018, by simply repeating Bram’s contrary
conclusion. Again, it is not our role to reopen the debate between the competing
medical experts in this case; we are simply tasked with considering whether
“substantial evidence” exists to support the WCJ’s findings. See 2 Pa.C.S. § 704.
As the Board correctly noted in its decision, the WCJ’s finding of full recovery was
amply supported by Spellman’s testimony. R.R. at 81a (“the finding of full recovery
is supported by Dr. Spellman’s [independent medical examination] on [February 8,
2018].”). It is irrelevant that the record contains evidence which might have
supported a contrary finding. Hoffmaster, 721 A.2d at 1155. Therefore, we affirm
the Board.




                                                    ______________________________
                                                    STACY WALLACE, Judge




Claimant also reiterates Bram’s view that the only way Spellman could conclude Claimant’s back
issues were the result of a longstanding, degenerative condition is by reviewing an imaging study
from before the work accident. Claimant’s Br. at 19. As noted above, however, Spellman reached
this conclusion on the basis that Claimant would have experienced instantaneous pain if a disc in
his back became herniated at the time of the accident. R.R. at 21a, FOF 5; see also R.R. at 299a-
300a (Deposition of William Spellman, M.D.) (“If you have a disc herniation as a result of an
episode of trauma, you are tearing the annulus, and that produces pain immediately.”). The WCJ
resolved this testimonial conflict in favor of Spellman’s account of Claimant’s injury, and
Claimant has not given us any reason to disturb that finding on appeal.


                                               9
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Anwar Singleton,                     :
                      Petitioner     :
                                     :
           v.                        :   No. 1095 C.D. 2021
                                     :
Dom Leasing, Inc. (Workers’          :
Compensation Appeal Board),          :
                       Respondent    :




                                   ORDER


           AND NOW, this 5th day of July 2022, the September 8, 2021, Order
of the Workers’ Compensation Appeal Board is hereby AFFIRMED.




                                     ______________________________
                                     STACY WALLACE, Judge